                         Case 2:19-cv-01198-RFB-DJA Document 30
                                                             29 Filed 04/22/21
                                                                      04/21/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendants
                      Officer Lucas Turley, Sgt. David Mason and the
                    6 Las Vegas Metropolitan Police Department

                    7                                   UNITED STATES DISTRICT COURT

                    8                                        DISTRICT OF NEVADA

                    9                                                   ***

                   10 BRIAN CHURCH,                                        CASE NO. 2:19-cv-1198-RFB-DJA

                   11                      Plaintiff,                      STIPULATION AND ORDER TO
                                                                           EXTEND THE DEADLINE TO FILE
                   12             vs.                                      DISPOSITIVE MOTIONS

                   13 OFFICER LUCAS TURLEY, in his individual FIRST REQUEST
                      and official capacity; SGT. DAVID MASON,
                   14 in his official capacity; LAS VEGAS
                      METROPOLITAN POLICE DEPARTMENT;
                   15 DOE OFFICERS I through X, inclusive; and
                      ROE XI through XX, inclusive,
                   16
                                       Defendants.
                   17
                                                        26-3
                   18         Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of
                   19 record, hereby stipulate and request that this Court extend the deadline to file dispositive motions

                   20 in the above-captioned case sixty-one (61) days, up to and including Monday, July 12, 2021.

                   21            This Request for an extension of time is not sought for any improper purpose or other
                   22 purpose of delay. This request for extension is based upon the following:

                   23            Attorney for Plaintiff is currently preparing for criminal trial that is set to commence on
                   24 April 26, 2021 and is expected to last two weeks, possibly longer. Further, the parties have agreed

                   25 to conduct the deposition of Officer Turley the week of May 17, 2021-May 21, 2021.

                   26            This short extension will allow the parties enough time to obtain the necessary transcript
                   27 prior to preparing their dispositive motions.

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4835-8930-3526.1
ATTORNEYS AT LAW
                         Case 2:19-cv-01198-RFB-DJA Document 30
                                                             29 Filed 04/22/21
                                                                      04/21/21 Page 2 of 2




                    1            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    2 parties to file their dispositive motions by sixty-on (61) days from the current deadline of May 12,

                    3 2021 up to and including July 12, 2021.

                    4    Dated this 21st day of April, 2021.              Dated this 21st day of April, 2021.

                    5    LEWIS BRISBOIS BISGAARD & SMITH LLP              E. BRENT BRYSON, P.C.

                    6    /s/ Robert W. Freeman                            /s/ E. Brent Bryson
                         Robert W. Freeman, Esq.                          E. Brent Bryson, Esq.
                    7    Nevada Bar No. 3062                              Nevada Bar No. 4933
                         6385 S. Rainbow Blvd., Suite 600                 3202 West Charleston Blvd.
                    8    Las Vegas, Nevada 89118                          Las Vegas, Nevada 89102
                         Attorney for Defendants                          Attorneys for Plaintiffs
                    9

                   10                                                 ORDER

                   11            IT IS SO ORDERED.
                   12            Dated
                                 DATED thisthis
                                             __ 22nd
                                                day ofday
                                                       ______________,
                                                          of April, 2021.2021.

                   13

                   14                                                 ______________________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4835-8930-3526.1                                  2
